Per Curiam.

Appellant urges that the referee was duty bound under Civ. R. 53 and Evid. R. 614 to require appellee to produce the necessary documentation to support appellant’s claim that the original lists furnished by appellee were illegible. The foregoing rules cited by appellant include the discretionary word “may.” Thus, appellant’s contention must fail.
Appellant’s primary contention should have been more appropriately directed to the accuracy of the referee’s conclusion that there was insufficient proof to establish that the original lists in question submitted by the appellee were illegible. Nonetheless, a review of the proceedings below reflects that appellant had ample time and opportunity as he vigorously pursued discovery, to submit, if he chose, the necessary documentation to support his claim; As we noted in the third paragraph of the syllabus in State, ex rel. Szekely, v. Indus. Comm. (1968), 15 Ohio St. 2d 237 [44 O.O. 2d 225], “[b]efore a writ of mandamus will be granted, a clear legal right thereto must be shown, and the burden of establishing such right is upon the relator. * * *” No such clear legal right has been shown by appellant in the instant case.
For the foregoing reasons, the judgment of the court of appeals denying the writ of mandamus is affirmed.

Judgment affirmed.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.